Title: To Thomas Jefferson from Virginia Executive Council, 9 February 1805
From: Virginia Executive Council
To: Jefferson, Thomas


                  
                     Feby 9th. 1805
                  
                  The Governor having at the instance of the Sieur Oster Sub Commissary of commercial Relations of his Majesty the Emperor of the French for the Port of Norfolk in this Commonwealth laid before the Council Letters patent granted by the President of the United States under the seal of the said States recognizing the Sieur Oster in his said official character—It is advised that the same be copied & registered & that the Governor be requested to inform the Sieur Oster that this measure has been adopted and that to secure the respect due to the exercise of the functions of his said Office nothing is now necessary but the publication of the Exequatur granted by the president of the United States as aforesaid.
               